PER CURIAM.
This cause is before us on the report of the referee concerning Baum’s petition for reinstatement as a member in good standing of The Florida Bar. We have jurisdiction. Art. V, § 15, Fla. Const.
Baum was temporarily suspended from the practice of law on February 10, 1978. The Florida Bar v. Baum, 355 So.2d 429 (Fla.1978). In a final disciplinary judgment, Baum was suspended for two years with reinstatement conditioned upon proof of rehabilitation. The Florida Bar v. Baum, 369 So.2d 585 (Fla.1979). He became eligible to apply for reinstatement in 1980. Baum submitted his petition for reinstatement on January 9, 1984.
The referee conducted a hearing and recommended that Baum be reinstated. The *405referee’s report and recommendation are not contested.
We accept the findings and recommendation of the referee. Baum is hereby reinstated as a member in good standing of The Florida Bar.
It is so ordered.
ADKINS, Acting C.J., and OVERTON, McDonald, EHRLICH and SHAW, JJ., concur.